 1     SSL LAW FIRM LLP
       Ivo Keller (SBN 245909)
 2     505 Montgomery Street, Suite 620
       San Francisco, CA 94111
 3
       Telephone: (415) 814-6400
 4     Facsimile: (415) 814-6401
       E-mail:     ivo@ssllawfirm.com
 5
       Attorneys for Creditor,
 6     WATER TOWER FEE OWNER, LLC,
       a Delaware limited liability company
 7

 8

 9                                        UNITED STATES BANKRUPTCY COURT
10                                        NORTHERN DISTRICT OF CALIFORNIA
11                                                 SAN JOSE DIVISION
12

13 In re:                                                     Case No. 20-50682 (MEH)
14          WAVE COMPUTING, INC., et al.                      Chapter 11
15
                        Debtors.                              NOTICE OF APPEARANCE AND
16                                                            REQUEST FOR NOTICE

17

18
                PLEASE TAKE NOTICE that WATER TOWER FEE OWNER, LLC, a Delaware limited
19
       liability company (“Water Tower”), hereby requests that all notices given or required to be given in
20
       the above-captioned case, and all papers served or required to be served in this bankruptcy proceeding
21
       including, without limitation, all notices pursuant to Federal Rules of Bankruptcy Procedure 2002,
22
       3017 and 9007, be given and served upon:
23

24              Ivo Keller, Esq.
                SSL Law Firm LLP
25              505 Montgomery Street, Suite 620
                San Francisco, CA 94111
26              Phone:      (415) 814-6400
27              Facsimile: (415) 814-6401
                Email:      ivo@ssllawfirm.com
28
       {2089-00143/00999069;}                    1
       NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
     Case: 20-50682             Doc# 37    Filed: 04/29/20   Entered: 04/29/20 10:35:29   Page 1 of 2
 1              Neither this Request for Notice nor any subsequent appearance, pleading, claim or suit is

 2     intended or shall be deemed to waive Water Tower’s: (i) right(s) to have final orders in non-core

 3     matters entered only after de novo review by a district judge; (ii) right(s) to trial by jury in any

 4     proceeding so triable herein or in any case, controversy or proceeding related hereto; (iii) right(s) to

 5     have the reference withdrawn by the United States District Court in any matter subject to mandatory

 6     or discretionary withdrawal; or (iv) other rights, claims, actions, defenses, setoffs or recoupments to

 7     which Water Tower is, or may be, entitled under agreements, in law, or in equity, all of which rights,

 8     claims, actions, defenses, setoffs, and recoupments are expressly reserved.

 9

10     Dated: April 29, 2020                     SSL LAW FIRM LLP

11
                                                 By:    /s/ Ivo Keller
12                                                      Ivo Keller, Esq.
13                                                Attorneys for Creditor,
                                                  WATER TOWER FEE OWNER, LLC,
14                                                a Delaware limited liability company
15

16

17

18

19

20

21

22

23

24

25

26

27

28
       {2089-00143/00999069;}                    2
       NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
     Case: 20-50682             Doc# 37   Filed: 04/29/20   Entered: 04/29/20 10:35:29   Page 2 of 2
